418 F.2d 243
UNITED STATES ex rel. Lumumba Abdul SHAKUR et al.,Petitioners-Appellants,v.Commissioner of Corrections George F. McGRATH, Respondent-Appellee.
No. 257, Docket 34014.
United States Court of Appeals Second Circuit.
Submitted Oct. 14, 1969.Decided Oct. 24, 1969.

Gerald B. Lefcourt, Sanford Katz, and William Kunstler, New York City, for petitioners.
Louis J. Lefkowitz, Atty. Gen., State of New York, Joseph A. Phillips, Asst. Dist. Atty., New York County, for respondent.
Before LUMBARD, Chief Judge, and WATERMAN and KAUFMAN, Circuit Judges.
PER CURIAM:


1
Petitioners, all but one members of the Black Panther Party, await trial in the New York courts on an indictment found on April 1, 1969, which charges attempted murder, arson, attempted arson, possession of dangerous weapons, and conspiracy, arising out of an alleged plot to destroy several midtown Manhattan buildings with high explosives.  Originally, bail was set for all petitioners at $100,000 each; it was subsequently reduced to $25,000 for two petitioners and $10,000 for a third.  All petitioners save one have been unable to make their bail and are presently incarcerated awaiting trial.


2
In a careful opinion below, Judge Palmieri denied their petitions.  United States ex rel. Shakur v. McGrath, 303 F. Supp. 303 (S.D.N.Y.1969).  In an expedited appeal heard September 9th, we denied the petitions without prejudice to renew if the State within 30 days did not set an early trial date.  In accordance with our mandate, petitioners have renewed their application.  The renewed petitions are denied.


3
It is apparent from the history of the proceedings in the state supreme court that defendants and their counsel have sought delay by every means available since their indictment in April, 1969.  The State, on the other hand, has consistently stood ready to proceed to trial.  Moreover, we see no basis for this latest petition, since on October 15 Judge Murtagh set the case for trial on November 17, which certainly is in conformity with our order of September 9th.